MAUCK, J.
The principal assignment of error urged here is that the action should have been brought in the name of A. R. Johnson alone. We see no merit in the contention. The undisputed evidence is that Judge Jones was interested in the contract of employment. Whether that interest arose prior or subsequent to the employment, whether as partner, assignee or what not, his interest in the claim not only entitled but compelled his presence in the case as a party plaintiff. In the state of this record, the defense is merely captious.
It is also contended that inasmuch as the plaintiffs constituted a firm for the practice of law and Judge Jones was not authorized to appear as an attorney before the taxing au*561thorities of the Treasury Department no recovery can he had by the plaintiffs under authority of Hitson v. Browne, 3 Cal. 304, and Browne v. Phelps, 211 Mass. 376. The morality of this defense is not appealing. Nor is the defense technically sound. In both cases cited the contract of employment was made in violation of statute. We do not need to go as far as the court went in Harland v. Lilienthal, 53 N. Y. 438. In this case the contract was made for the services of Mr. Johnson, and Mr. Johnson was authorized by law to perform. That part of his compensation was by private arrangement to be paid to Judge Jones did not concern the other party to the contract, nor did it in any way tend to violate any law of either this state or of the United States.
The other assignments of error are equally trivial. As to the amount of the verdict it can only be said that no evidence was offered that the services, were of less value than claimed by the plaintiffs. The jury was not bound to take plaintiffs’ valuation but no rule prevented its doing so.
(Middleton, PJ., and Thomas, J., concur.)